United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3579
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Gerald D. Scurlock,                      *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: April 7, 1999

                               Filed: April 13, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Gerald D. Scurlock pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced Mr. Scurlock to
27 months imprisonment and three years supervised release. On appeal, counsel filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the district
court imposed too harsh a sentence. We note Mr. Scurlock’s sentence falls at the
bottom of the Guidelines range to which the parties stipulated in their plea agreement,

      1
        The Honorable D. Brook Bartlett, Chief Judge, United States District Court
for the Western District of Missouri.
see United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who
explicitly and voluntarily exposes self to specific sentence may not challenge his
sentence on appeal), and in any event, the argument lacks merit, see Neal v.
Grammer, 975 F.2d 463, 465 (8th Cir. 1992).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-